--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

BILL OF SALE AND ASSIGNMENTAND TRANSFER OF LICENSE


THIS BILL OF SALE (this "Bill of Sale") is entered into and effective as of June
16, 2015 by and between PSiTech Corporation , a company organized under the laws
of British Virgin Islands (BVI) ("Licensor"), and Go-Page Corporation., a Nevada
corporation ("Licensee").
 
WHEREAS, Licensor, Licensee and the other signatories thereto are parties to an
Amended License Agreement, dated April 3, 2015 (the "License Agreement");
 
WHEREAS, the execution and delivery of this Bill of Sale is contemplated by
Section of the License Agreement; and
 
WHEREAS, capitalized terms used herein and not otherwise defined herein have the
meanings given to such terms in the License Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration set forth in the License Agreement, the parties hereto
hereby agree as follows:
 
1. Sale of Purchased Assets.  For true and lawful consideration paid to it by
Licensee, the sufficiency of which is hereby acknowledged, Licensor hereby
sells, assigns, transfers, conveys and delivers to Licensee, all right, title
and interest in and to all of the Purchased Assets, free and clear of all Liens.
The sale, assignment, transfer, conveyance and delivery of the Purchased Assets
made hereunder are made in accordance with and subject to the representations,
warranties, covenants and provisions contained in the Agreement..
 
2. Further Assurances.  Licensor shall from time to time after the delivery of
this Bill of Sale, at Licensee's reasonable request and without further
consideration, execute and deliver such other instruments of conveyance and
transfer, consents, bills of sale, assignments and assurances presented by
Licensee as reasonably necessary to more effectively consummate, confirm or
evidence the sale, assignment, transfer, conveyance and delivery to Licensee of
the Purchased Assets as contemplated under the License Agreement.
 
3. Conflict with the License Agreement.  In the event of a conflict between the
terms and conditions of this Bill of Sale and the terms and conditions of the
License Agreement, the terms and conditions of the License Agreement shall
govern, supersede and prevail.  Notwithstanding anything to the contrary in this
Bill of Sale, nothing herein is intended to, nor shall it, extend, amplify, or
otherwise alter the representations, warranties, covenants and obligations of
the parties contained in the License Agreement or the survival thereof as
provided and subject to the limitations set forth in the License Agreement.
 
4. Power of Attorney.  Licensor hereby constitutes and appoints Licensee, its
successors and assigns, the true and lawful attorneys of Licensor with full
power of substitution, in the name of Licensor or in the name and stead of
Licensee, but on behalf of and for the benefit of Licensor, its successors and
assigns:
 
(a) 
 to collect, demand and receive any and all of the Purchased Assets transferred
hereunder and to give receipts and releases for and in respect of the same;

 
 

--------------------------------------------------------------------------------

 
 
(b)  
to institute and prosecute in Licensor's names, or otherwise, for the benefit of
Licensee, any and all actions, suits or proceedings, at law, in equity or
otherwise, which Licensee may deem proper in order to collect, assert or enforce
any claim, right or title of any kind in or to the Purchased Assets hereby sold
and assigned to Licensee or intended so to be, to defend or compromise any and
all such actions, suits or proceedings in respect of any of the Purchased
Assets, and to do all such acts and things in relation thereto as Licensee shall
deem advisable for the collection or reduction to possession of any of the
Purchased Assets; and

 
(c)  
to take any and all other reasonable action designed to vest more fully in
Licensee the Purchased Assets hereby sold to Licensee or intended so to be and
in order to provide for Licensee the benefit, use, enjoyment and possession of
such Purchased Assets.

 
Licensor acknowledges that the foregoing powers are coupled with an interest and
shall be irrevocable by it or upon its subsequent dissolution or in any manner
or for any reason. Licensee shall be entitled to retain for its own account any
amounts collected pursuant to the foregoing powers, including any amounts
payable as interest with respect thereto.
 
5. Notices.  Any notice, request or other document to be given hereunder to any
party hereto shall be given in the manner specified in Section 15of the License
Agreement.  Any party hereto may change its address for receiving notices,
requests and other documents by giving written notice of such change to the
other parties hereto.
 
6. Enforceability.  Whenever possible, each provision of this Bill of Sale shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Bill of Sale or the application of any such
provision to any person or circumstance shall be held to be prohibited by or
invalid, illegal or unenforceable under applicable law in any respect by a court
of competent jurisdiction, such provision shall be ineffective only to the
extent of such prohibition or invalidity, illegality or unenforceability,
without invalidating the remainder of such provision or the remaining provisions
of this Bill of Sale.  Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Bill of Sale a legal, valid and enforceable provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible.
 
7. Amendments. This Bill of Sale may be amended, and any provision of this Bill
of Sale may be waived; provided that no such amendment or waiver shall be
binding upon any party hereto unless set forth in a writing executed by Licensee
and Licensor and referring specifically to the provision alleged to have been
amended or waived.
 
8. Assignment.  This Bill of Sale shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns,
except that neither this Bill of Sale nor any of the rights, interests or
obligations hereunder may be assigned or delegated by Licensor (including by
operation of law) without the prior written consent of Licensee. In addition,
Licensee may assign in whole or in part its rights and obligations pursuant to
this Bill of Sale to one or more of its affiliates so long as such affiliates
assume in writing all of Licensee's obligations hereunder without
exception.  Licensee may assign, in whole or in part and without Licensor's
consent, this Bill of Sale and its rights and obligations hereunder in
connection with a merger or consolidation involving Licensee or in connection
with a sale of stock (or other ownership interests) or assets of Licensee or
other disposition of all or any portion of the Business so long as Licensee or
any such acquirer, as applicable, remains obligated for or assumes in writing
all of Licensee's obligations hereunder without exception.  Licensee may assign
any or all of its rights pursuant
 
 
 

--------------------------------------------------------------------------------

 
 
9. to this Bill of Sale  to any of its lender(s) as collateral security, so long
as Licensor's rights hereunder are not diminished except as set forth in the
Subordination Agreements.
 
10. Counterparts.  This Bill of Sale may be executed in one or more counterparts
(including by means of telecopied signature pages), all of which shall be
considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other party.
 
11. Governing Law.  The law of the State of Nevada shall govern all questions
concerning the construction, validity, interpretation and enforceability of this
Bill of Sale, and the performance of the obligations imposed by this Bill of
Sale, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Nevada or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Nevada.
 
12. No Third Party Beneficiaries.  This Bill of Sale is for the sole benefit of
the parties hereto and their permitted assigns and nothing herein expressed or
implied shall give or be construed to give any person, other than the parties
hereto and such permitted assigns, any legal or equitable rights hereunder.
 
*  *  *  *  *


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be duly
executed as of the date first above written.
 
LICENSEE:


GO-PAGE CORPORATION


By:  /s/Peter Schulhof
Name: Peter Schulhof
Title: President/CEO


LICENSOR:


PSITECH CORPORATION


By: /s/PsiTech Corporation
 
 
 

--------------------------------------------------------------------------------

 
